Citation Nr: 1721838	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected residuals of lung cancer with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By this rating decision, the RO, in part, denied service connection for ED, to include as secondary to residuals of lung cancer.  

The Board previously remanded this case for further development in August 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, yet another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Historically, in its August 2015 remand, the Board requested an addendum opinion as to whether the Veteran's erectile dysfunction has been caused or aggravated by his lung cancer or a respiratory disorder other than lung cancer, to include the medication prescribed therefor .  See August 2015 Board Decision.  The decision specifically instructed that the examiner "must discuss the NIH study titled, 'Erectile dysfunction: initial symptom of lung cancer,' referenced by the Veteran's representative in a July 2015 written argument to VA."  See id.  

In May 2016, a VA examiner sated that lung cancer does not cause erectile dysfunction.  The examiner noted that the Veteran had difficulty with benign prostatic hyperplasia with obstructive voiding, urinary frequency and that he had these symptoms prior to his diagnosis of lung cancer in June 2014.   The examiner concluded that it was likely that the Veteran's erectile dysfunction was a result of his benign prostatic hypertrophy (BPH).

In a June 2016 addendum, the examiner stated that it was likely with the Veteran's years of BPH that his erectile dysfunction was caused by his BPH.  He stated that lung cancer does not cause erectile dysfunction and that therefore it was less likely than not that the Veteran's lung cancer aggravated his ED.

The examination report is inadequate as it failed to address the NIH study, did not address whether the Veteran's ED was caused or aggravated by a respiratory disorder other than lung cancer (i.e., the Veteran's now service-connected COPD), and did not address whether the Veteran's ED was caused or aggravated by any medication prescribed to treat his residuals of lung cancer or COPD.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that a remand is required for an additional VA medical opinion.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  



Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Upon completion of the foregoing, schedule the Veteran for a VA genitourinary examination by an appropriately-qualified examiner to assess his erectile dysfunction.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner is requested to provide an opinion as to the following questions:

a)  Is it at least as likely as not likely as not (50 percent or greater probability) that the Veteran's ED was either (i) caused by, or (ii) aggravated by his residuals of lung cancer to include any medication prescribed therefor?  

b)  Is it at least as likely as not likely as not (50 percent or greater probability) that the Veteran's ED was either (i) caused by, or (ii) aggravated by his COPD to include any medication prescribed therefor?  

In formulating his or her response to the opinions the examiner must discuss the NIH study titled, "Erectile dysfunction: initial symptom of lung cancer," referenced by the Veteran's representative in a July 2015 written argument to VA.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

